The information really charged the defendant with being an accessory before the fact to the crime of attempting to commit murder in the first degree, whereas the principals alleged in the information had been acquitted of the crime alleged and their pleas of guilty to a lesser offense accepted. The mere allegation in the information that the defendant was charged with a *Page 698 
"substantive felony" is a mere conclusion of the pleader, which is rebutted by the specific facts alleged. The motion to quash the information as framed should in my opinion have been granted. I must therefore dissent in part from the foregoing opinion. The defective information could perhaps have been cured by the filing of a new and legally sufficient one, but as I see it the information upon which the defendant was tried was fatally defective.